TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2021



                                      NO. 03-18-00044-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                 v.

                             Alam, Inc.; and Panah, Inc., Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES GOODWIN AND KELLY
           REVERSED AND RENDERED -- OPINION BY JUSTICE BYRNE




This is an appeal from the district court’s January 19, 2018 interlocutory order overruling in part

appellants’ plea to the jurisdiction. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the court’s order. Because the district court lacks

subject-matter jurisdiction over Alam’s protest and UDJA claims, it erred in overruling the

Comptroller’s plea to the jurisdiction as to those claims. Accordingly, the Court reverses the

district court’s order and renders judgment dismissing Alam’s protest and UDJA claims for lack

of jurisdiction. Appellees shall pay all costs relating to this appeal, both in this Court and in the

court below.